Per curiam.
Deloris B. Freemont, a member of the State Bar of Georgia, has petitioned the State Disciplinary Board for voluntary surrender of her license to practice law on the ground of her plea in the Federal District Court, Northern District of Georgia, to felonies under the laws of the United States of America. Freemont admits that her conviction of these felonies constitutes a violation of Standard 66 of Bar Rule 4-102, and desires to voluntarily surrender her license to practice law in the State of Georgia.
The Board has accepted the petition and recommends that *656Freemont be allowed to voluntarily surrender her license, with the express stipulation that she be readmitted to the State Bar of Georgia only upon her compliance with the reinstatement rules of the bar in effect at the time of her petition for reinstatement.
Decided January 7, 1985.
Omer W. Franklin, Jr., General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
Cook & Palmour, Bobby Lee Cook, for Freemont.
We have reviewed the file and accept, concur in, and adopt the recommendation of the State Disciplinary Board. We therefore accept Freemont’s voluntary surrender of her license, which is equivalent to disbarment, In the Matter of Tew, 249 Ga. 587 (292 SE2d 721) (1982); In the Matter of Wiener, 251 Ga. 647 (308 SE2d 373) (1983), and order that she be readmitted to the State Bar of Georgia only upon compliance with the reinstatement rules of the State Bar of Georgia in effect at the time of any petition for reinstatement she may file in the future.

Voluntary surrender of license accepted.


All the Justices concur, except Smith, J., not participating.